[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The petitioner filed a Habeas Corpus Motion on August 12, 1997 after being convicted on June 12, 1987 and sentenced to five (5) years in prison execution suspended after three (3) years with five (5) years probation. That sentence has expired. The petitioner is not now in custody as a result of that sentence.
He is currently being held under a federal indictment. Despite his claims that the state conviction may have an impact on his federal case, that does not give this court jurisdiction to consider a habeas action where the petitioner is not in custody pursuant to the conviction at the time the petition was filed. His claim is, therefore, moot and this court is without jurisdiction to hear the petition.
The motion to dismiss is granted.
D. Michael Hurley Judge Trial Referee